Exhibit 10.65
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (“Agreement”) is entered into
effective as of December 18, 2009 (“Effective Date”) by and between The Shaw
Group Inc., a Louisiana corporation (collectively with the affiliates and
subsidiaries hereinafter referred to as “Company”), and John Donofrio
(“Employee”). The Company and Employee shall hereinafter be referred to
collectively as the “Parties”.
WHEREAS, the Company and Employee are parties to an Employment Agreement dated
October 5, 2009 (the “Original Agreement”);
WHEREAS, the Company and the Employee desire to amend the Original Agreement and
restate the Original Agreement in its entirety;
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:
1. Employment. The Company hereby employs Employee, and Employee hereby accepts
employment with the Company, on the terms and conditions set forth in this
Agreement.
2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this agreement (the “Term”) shall be two
(2) years commencing on the Effective Date date hereof and shall be
automatically renewed on each day following the date hereof so that on any given
day the unexpired portion of the Term of this Agreement shall be two (2) years.
Notwithstanding the foregoing provision, at any time after the date hereof the
Company or Employee may give written notice to the other party that the Term of
this Agreement shall not be further renewed from and after a subsequent date
specified in such notice (the “fixed term date”), in which event the Term of
this Agreement shall become fixed and this Agreement shall terminate on the
second anniversary of the fixed term date.

 

 



--------------------------------------------------------------------------------



 



3. Employee’s Duties. During the Term of this Agreement, Employee shall serve as
the Corporate Secretary for the Company, and hold the title Executive Vice
President, General Counsel and Corporate Secretary, with such duties and
responsibilities as may from time to time be assigned to him by the board of
directors of the Company (the “Board”) or the Chief Executive Officer, as the
case may be, provided that such duties are consistent with the customary duties
of such position.
Employee agrees to devote his full attention and time during normal business
hours to the business and affairs of the Company and to use reasonable best
efforts to perform faithfully and efficiently his duties and responsibilities.
Employee shall not, either directly or indirectly, enter into any business or
employment with or for any person, firm, association or corporation other than
the Company during the Term of this Agreement; provided, however, that Employee
shall not be prohibited from making financial investments in any other company
or business or from serving on the board of directors of any other company.
Employee shall at all times observe and comply with all lawful directions and
instructions of the Board.
4. Compensation.
(a) Base Compensation. For services rendered by Employee under this Agreement,
the Company shall pay to Employee a base salary (“Base Compensation”) of
$575,000 per annum payable in accordance with the Company’s customary pay
periods and subject to customary withholdings. The amount of Base Compensation
may be reviewed by the Board on an annual basis as of the close of each fiscal
year of the Company and may be increased as the Board may deem appropriate. In
the event the Board deems it appropriate to increase Employee’s annual base
salary, said increased amount shall thereafter be the “Base Compensation”.
Employee’s Base Compensation, as increased from time to time, may not thereafter
be decreased unless agreed to by Employee. Nothing contained herein shall
prevent the Board from paying additional compensation to Employee in the form of
bonuses or otherwise during the Term of this Agreement.

 

Page 2 of 26



--------------------------------------------------------------------------------



 



(b) Annual Bonus. During the Term, Employee will be eligible to participate in
the Company’s discretionary management incentive program as established by the
Board (as the same may be amended from time to time), with an annual performance
bonus range of 0-200% of Employee’s bonus target (the “Bonus Target”), which
Bonus Target shall initially be an amount equal to 75% of Employee’s Base
Compensation earned during the plan year. The Bonus Target may be adjusted
annually as the Board may deem appropriate based upon competitive peer company
analysis. Annual bonus payments will be subject to tax and other customary
withholdings.
(c) Long Term Incentive Awards.
(i) During the Term, Employee will be eligible to participate in the Company’s
discretionary Long Term Incentive (defined below) plan(s) as established by the
Board (as the same may be amended from time to time), subject to the terms and
conditions of the applicable plan(s). The target value of the annual Long Term
Incentive grants to Employee is 150% of Employee’s Base Compensation on the date
of grant, though the actual amount, if any, remains in the discretion of the
Board.

 

Page 3 of 26



--------------------------------------------------------------------------------



 



(ii) As soon as administratively possible after Employee’s first day of
employment, Employee will be granted Long Term Incentives with an aggregate
value of $862,500 which will be divided equally between stock options and
restricted stock units. The actual number of Long Term Incentives will be
determined utilizing the closing price of the Company’s stock on the date of
grant. This grant of Long Term Incentives will vest in annual installments of
25% each, with full vesting after four years.
(iii) All Long Term Incentive awards are subject to shareholders’ approval of
shares to be allocated to the Company’s Long Term Incentive plan(s) and are
granted under the strict purview of the Compensation Committee of the Board.
(iv) The actual number of Long Term Incentives will be determined utilizing the
valuation methodology used for other similarly situated executive officers of
the Company.
(v) Notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, in the event that this Agreement is terminated by Employee
pursuant to Section 7(a)(iv) or (v) or by the Company pursuant to Section
7(a)(iii)(A) (other than for Misconduct) or (iii)(D), Employee shall have not
less than one year from the Date of Termination in which to exercise all Long
Term Incentives granted to Employee by the Company on or before the Date of
Termination (including any Long Term Incentives that become vested pursuant to
Section 7); provided that in no event shall such one year period extend the
exercise period for any Long Term Incentive awards beyond the date that is
10 years from the date of grant of such Long Term Incentive awards.

 

Page 4 of 26



--------------------------------------------------------------------------------



 



5. Additional Benefits. In addition to the Base Compensation provided for in
Section 4 herein, Employee shall be entitled to the following:
(a) Expenses. The Company shall, in accordance with any rules and policies that
it may establish from time to time for executive officers, reimburse Employee
for business expenses reasonably incurred in the performance of his duties.
(b) Bonus. The Company shall pay Employee a cash sign-on bonus in the amount of
$400,000, to be paid as soon as administratively possible after Employee’s start
date. The sign-on bonus is considered taxable income, and all regular payroll
taxes will be withheld. If, within 12 months of the Employee’s start date,
(i) Employee fails to relocate to Louisiana, or (ii) this Agreement is
terminated by Employee pursuant to Section 7(a)(i) or by Company pursuant to
7(a)(iii)(C), the Company has the right to require Employee to pay back this
bonus in full.
(c) Vacation. Employee shall be entitled to four (4) weeks of vacation per year.
Employee shall be entitled to carry forward any unused vacation time.
(d) General Benefits. Employee shall be entitled to participate in the various
employee benefit plans or programs provided to the employees of the company in
general, including but not limited to, health, dental, disability, 401K and life
insurance plans, subject to the eligibility requirements with respect to each of
such benefit plans or programs, and such other benefits or perquisites as may be
approved by the Board during the Term of this Agreement. Nothing in this
paragraph shall be deemed to prohibit the Company from making any changes in any
of the plans, programs or benefits described in this Section 5, provided the
change similarly affects all executive officers of the Company similarly
situated.

 

Page 5 of 26



--------------------------------------------------------------------------------



 



(e) Flexible Perquisites; Use of Corporate Aircraft. Employee shall be entitled
to participate in the Company’s flexible perquisites plan, which provides an
amount equal to 4% of Employee’s Base Compensation in each calendar year in lieu
of customary perquisite benefits. Payments under the flexible perquisites plan
will be made on a calendar quarter basis and will be calculated based on
Employee’s Base Compensation from the previous calendar quarter, less any
amounts deducted for approved personal use of the Company’s corporate aircraft.
Employee shall be permitted to use the Company’s corporate aircraft for personal
use subject to availability and approval of the CEO in accordance with the
Company’s aircraft policy. Nothing in this Section 5(e) shall be deemed to
prohibit the Company from making any changes in the flexible perquisites plan,
provided the change similarly affects all executive officers of the Company that
are similarly situated.
(f) Point of Origin; Relocation Expenses.
(i) Employee’s point of origin (the “Point of Origin”) will be Bloomfield Hills,
Michigan, and Employee’s business assignment location will be the Corporate
Offices in Baton Rouge, Louisiana (the “Business Location”).

 

Page 6 of 26



--------------------------------------------------------------------------------



 



(ii) The Company will provide relocation assistance to Employee in connection
with Employee’s permanent relocation from the Point of Origin to the Business
Location in accordance with the domestic relocation policies of the Company at
the time such relocation occurs. Employee acknowledges that such relocation
assistance does not include the purchase by the Company of Employee’s residence
at the Point of Origin. From the date hereof until the earliest to occur of
(A) one year from the date hereof, (B) the date of permanent relocation of
Employee to the Business Location or (C) the Date of Termination, employee will
also have access to the Company’s aircraft on an as-available basis for travel
between the Business Location and the Point of Origin, as well as other
reasonable travel necessitated by Employee’s relocation. Notwithstanding
anything in this Agreement to the contrary, to the extent that any amount
received by Employee under this Section 5(f)(ii) is determined by the Company or
the Internal Revenue Service to constitute taxable income to Employee, the
Company shall fully “gross up” such amount so that Employee is in the same “net”
after tax position he would have been if such payment and gross up payments had
not constituted taxable income to Employee.
(g) Country Club Membership. The Company will reimburse Employee for one country
club membership initiation fee. Employee shall be responsible for monthly dues,
expenses, assessments, etc., in connection with such membership.

 

Page 7 of 26



--------------------------------------------------------------------------------



 



6. Confidentiality; Nonsolicitation and Noncompete.
(a) Employee hereby acknowledges that the Company possesses certain Confidential
Information (defined below) that is peculiar to the businesses in which the
Company is or may be engaged. Employee hereby affirms that such Confidential
Information is the exclusive property of the Company and that the Company has
proprietary interests in such Confidential Information. For the purposes of this
Agreement, the term “Confidential Information” shall mean any and all
information of any nature and in any form that at the time or times concerned is
not generally known to Persons (other than the Company) that are engaged in
businesses similar to that conducted or contemplated by the Company (other than
by the act or acts of an employee not authorized by the Company to disclose such
information), which may include, without limitation, the Company’s existing and
contemplated products and services; the Company’s purchasing, accounting,
marketing and merchandising methods or practices; the Company’s development
data, theories of application and/or methodologies; the Company’s
customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategies; any and all
samples and/or materials submitted to Employee by the Company; and any and all
directly and indirectly related records, documents, specifications, data and
other information with respect thereto. Employee further acknowledges by signing
this Agreement that the Company has expended much time, cost and difficulty in
developing and maintaining the Company’s customers.
(b) Employee shall (i) use the Confidential Information solely for the purpose
of performing Employee’s duties on behalf of the Company and for no other
purpose whatsoever, (ii) not, directly or indirectly, at any time during or
after Employee’s employment by the Company, disclose Confidential Information to
any other Person (except to the Company’s officers in connection with Employee’s
duties on behalf of the Company) or use or otherwise exploit Confidential
Information to the detriment of the Company, and (iii) not lecture on or publish
articles with respect to Confidential Information without prior written approval
of the Chief Operating Officer of the Company. In the event of a breach or
threatened breach of the provisions of this Section 6(b), the Company shall be
entitled, in addition to any other remedies available to the Company, to an
injunction restraining Employee from disclosing such Confidential Information.

 

Page 8 of 26



--------------------------------------------------------------------------------



 



(c) Upon termination of employment of Employee for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items then or thereafter coming into the possession
of Employee that contain any Confidential Information; provided, however, that
(i) the Company will provide Employee reasonable access to such Confidential
Information to the extent required by Employee in connection with the defense of
any cause of action, dispute, proceeding or investigation made or initiated
against Employee by any Person other than the Company related to the employment
of Employee by the Company or the performance by Employee of its duties in the
course of such employment and (ii) Employee may retain a copy of any agreement
between Employee and the Company.
(d) Employee agrees that, as part of the consideration for this Agreement and as
an integral part hereof, Employee has executed, delivered and agreed to be bound
by the Nonsolicitation and Noncompete Agreement attached hereto as Exhibit A, as
well as any subsequent addenda thereto.

 

Page 9 of 26



--------------------------------------------------------------------------------



 



7. Termination.
(a) This Agreement may be terminated prior to the expiration of the Term only
under the terms and conditions set forth below:
(i) Resignation (other than for Good Reason). Employee may resign Employee’s
position at any time, including by reason of retirement, by providing written
notice of resignation to the Company. In the event of such resignation (except
in the case of resignation for Good Reason (defined in Section 7(a)(iv) below)),
this Agreement shall terminate on the Date of Termination (defined in Section
7(c) below), and Employee shall not be entitled to further compensation pursuant
to this Agreement other than the payment of any Base Compensation and General
Benefits (e.g., unused vacation, unreimbursed business expenses, etc.) accrued
and unpaid as of the Date of Termination and the retention of any and all stock
options, restricted shares or units or other similar awards granted to Employee
by the Company under any long term incentive plan(s) duly adopted by the Board
(“Long Term Incentives”) that have vested or become exercisable on or before the
Date of Termination in accordance with the plan(s) governing such Long Term
Incentives (which Long Term Incentives remain subject to, and must thereafter be
exercised in accordance with, the plan(s) governing such Long Term Incentives).
(ii) Death. If Employee’s employment is terminated due to Employee’s death, the
Company shall pay to Employee’s surviving spouse or estate, subject to customary
withholdings, not later than 30 days after Employee’s death, (I) any Base
Compensation and General Benefits accrued and unpaid as of the date of
Employee’s death, and (II) a lump sum amount, in cash, equal to the cost for
Employee’s surviving spouse or legal representatives to obtain one year of paid
group health and dental insurance benefits covering Employee’s surviving spouse
and dependents that are substantially similar to those that Employee’s surviving
spouse and dependents were receiving immediately prior to Employee’s death.
After all payments and benefits under this Section 7(a)(ii) have been paid or
performed, this Agreement shall terminate, and the Company shall have no
obligations to Employee or Employee’s surviving spouse, dependents or estate
with respect to this Agreement. This provision shall not be exclusive and shall
be in addition to death benefits payable by the Company or any insurer under any
insurance plan or program covering Employee.

 

Page 10 of 26



--------------------------------------------------------------------------------



 



(iii) Discharge.
(A) The Company may terminate Employee’s employment for any reason at any time
upon written notice delivered to Employee in accordance with Section 7(b).
(B) In the event that Employee’s employment is terminated during the Term by the
Company for any reason other than Employee’s Misconduct or Disability (both as
defined below), the following shall occur:
(I) the Company shall pay to Employee, subject to tax and other customary
withholdings, not later than 15 days after the Date of Termination, (x) any Base
Compensation and General Benefits accrued and unpaid as of the Employee’s Date
of Termination, (y) a lump sum amount, in cash, equal to the sum of (1) the
product of (a) Employee’s Base Compensation as in effect immediately prior to
the Date of Termination, multiplied by (b) the remaining portion of the Term,
plus (2) an amount equal to Employee’s highest annual bonus actually paid by the
Company during the two year period immediately preceding the Date of
Termination, or, if Termination occurs within one year of the effective date and
no such bonus has yet been paid, an amount equal to $431,250.00, and (z) a lump
amount, in cash, equal to the cost for Employee to obtain, for the period
commencing on the Date of Termination and ending on the earlier to occur of
(1) the date that is 18 months following the Date of Termination and (2) the
fixed term date (if any), life, disability, accident, dental and health
insurance benefits (“Welfare Benefits”) covering Employee (and, as applicable,
Employee’s spouse and dependents) that are substantially similar to those that
Employee (and Employee’s spouse and dependents) were receiving immediately prior
to the Date of Termination; and

 

Page 11 of 26



--------------------------------------------------------------------------------



 



(II) notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, Employee shall become immediately and totally vested in
any and all Long Term Incentives granted to Employee by the Company prior to the
Date of Termination.
(C) Notwithstanding anything to the contrary in this Agreement, in the event
that Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to this Agreement after the the Date of Termination other
than the payment of any Base Compensation and General Benefits accrued and
unpaid through the the Date of Termination. As used herein, “Misconduct” means:
(I) (A) any willful breach or habitual neglect of duty by Employee or
(B) Employee’s material and continued failure to substantially perform
Employee’s duties with the Company (other than any such failure resulting from
Employee’s incapacity due to a Disability or any such actual or anticipated
failure after the issuance of a Notice of Termination by Employee for Good
Reason) (I) in a professional manner and (II) in a manner that is reasonably
expected as appropriate for the position, in the case of either (A) or (B),
which breach, neglect or failure is not cured by Employee within 30 days from
receipt by Employee of written notice from the Company that specifies the
alleged breach, neglect or failure;

 

Page 12 of 26



--------------------------------------------------------------------------------



 



(II) the misappropriation or attempted misappropriation by Employee of a
material business opportunity of the Company, including attempting to secure any
personal profit in connection with entering into any transaction on behalf of
the Company;
(III) the misappropriation or attempted misappropriation by Employee of any of
the Company’s funds or property;
(IV) an intentional violation by Employee of the Company’s Code of Corporate
Conduct or Fraud Policy; or
(V) (A) the commission by Employee of a felony offense or a misdemeanor offense
involving violent or dishonest behavior or (B) Employee engaging in conduct
involving fraud or dishonesty in connection with his duties with the Company.

 

Page 13 of 26



--------------------------------------------------------------------------------



 



(D) Disability. If Employee shall have been absent from the full time
performance of Employee’s duties with the Company for 120 consecutive calendar
days as a result of Employee’s incapacity due to a Disability, Employee’s
employment may be terminated by the Company. For the purposes of this Agreement,
a “Disability” shall exist if:
(I) Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or
(II) Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

 

Page 14 of 26



--------------------------------------------------------------------------------



 



If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
(x) the Company shall (1) not later than 15 days after the Date of Termination,
pay to Employee any Base Compensation and General Benefits accrued and unpaid as
of the date of the Date of Termination, (2) for the 12 month period beginning
with the Date of Termination, pay to Employee monthly the amount by which
Employee’s monthly Base Compensation as in effect immediately prior to the Date
of Termination exceeds the monthly benefit received by Employee pursuant to any
disability insurance covering Employee, and (3) not later than 15 days after the
Date of Termination, pay to Employee a lump amount, in cash, equal to the cost
for Employee to obtain, for the period commencing on the Date of Termination and
ending on the earlier to occur of (a) the date that is 18 months following the
Date of Termination and (b) the fixed term date (if any), health and dental
insurance benefits covering Employee and Employee’s spouse and dependents that
are substantially similar to those that Employee (and Employee’s spouse and
dependents) was receiving immediately prior to the Date of Termination; and
(y) notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, Employee shall become immediately and totally vested in
any and all Long Term Incentives granted to Employee by Company prior to the
Date of Termination that have not previously vested in full.

 

Page 15 of 26



--------------------------------------------------------------------------------



 



(iv) Resignation for Good Reason. Employee shall be entitled to terminate
Employee’s employment for Good Reason (as defined herein). If Employee
terminates employment for Good Reason, Employee shall be entitled to the
compensation and benefits provided in Section 7(a)(iii)(B). For the purposes of
this Agreement, the term “Good Reason” shall mean the occurrence of any of the
following circumstances without Employee’s express written consent:
(A) any material diminution of Employee’s duties or responsibilities (other than
in connection with the termination of Employee for Misconduct or Disability in
accordance with the terms of this Agreement);
(B) any material diminution of Employee’s Base Compensation;
(C) the relocation of Employee’s office more than 50 miles from its location at
the commencement of this Agreement; or
(D) any other material breach by the Company of its obligations under this
Agreement; provided, however, Employee shall provide written notice (a “Good
Reason Notice”) to the Company of the initial existence of the condition causing
the change in terms or status no more than 90 days after the change in terms or
status occurs, and the Company shall have 30 days from receipt of the Good
Reason Notice to resolve the issue causing the change in terms or status. If the
Company resolves such issue, then Employee’s employment shall not be subject to
the Good Reason provisions of this Agreement as to such issue.

 

Page 16 of 26



--------------------------------------------------------------------------------



 



(v) Resignation for Corporate Change. Employee shall be entitled to terminate
Employee’s employment for a Corporate Change (as defined herein) if Employee is
not retained in Employee’s current (or a comparable) position, but only if
Employee gives notice of Employee’s intent to terminate employment within
90 days following the effective date of such Corporate Change (provided that,
notwithstanding the foregoing, the Notice of Termination may not be given later
than February 13th of the year following the year in which the Corporate Change
occurs). If Employee terminates employment for a Corporate Change, Employee
shall be entitled to the compensation and benefits provided in
Section 7(a)(iii)(B). For the purposes of this Agreement, the term “Corporate
Change” means a “change in ownership,” a “change in effective control,” or a
“change in the ownership of substantial assets” of the Company.
(A) A “change in ownership” of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% percent of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company (within the meaning of Section 7(v)(B)).

 

Page 17 of 26



--------------------------------------------------------------------------------



 



(B) Notwithstanding that the Company has not undergone a change in ownership
under Section 7(v)(A), a “change in effective control” of the Company occurs on
the date that a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this Section 7(v)(B), the term “Company” refers solely to the
relevant corporation identified in the opening paragraph of this Agreement, for
which no other corporation is a majority shareholder.
(C) A “change in the ownership of substantial assets” of the Company occurs on
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 75% percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions. For this purpose, “gross fair market
value” means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

 

Page 18 of 26



--------------------------------------------------------------------------------



 



(b) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Sections 7(a)(iii)(C) or (D), or by Employee under
Section 7(a)(i), (iv) or (v), shall be communicated by a written Notice of
Termination to the other Party in accordance with Section 10. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that (i) in the
case of termination by the Company, shall set forth in reasonable detail the
reason for such termination of Employee’s employment and the Date of
Termination, or (ii) in the case of resignation by Employee, shall specify in
reasonable detail the basis for such resignation and the Date of Termination. A
Notice of Termination given by Employee pursuant to Section 7(a)(iv) shall be
effective even if given after the receipt by Employee of notice that the Board
has set a meeting to consider terminating Employee for Misconduct. A Notice of
Termination given by Employee pursuant to Section 7(a)(iv) shall be considered
effective only after 30 days have elapsed since Employee delivered the
applicable Good Reason Notice and the Company has failed to resolve the issue
causing the change in terms or status during such 30 day period. Employee shall
not be expected to provide further services after the Date of Termination. Any
purported termination for which a Notice of Termination is required that does
not materially comply with this Section 7(b) shall not be effective.
(c) Date of Termination, Etc. The “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 calendar days, but not more than 45 calendar days,
following the date the Notice of Termination is given. Notwithstanding anything
herein to the contrary, if a Notice of Termination is given pursuant to
Section 7(a)(v), then the Date of Termination may not be later than
February 28th of the year following the year in which the Change of Control
occurs. In the event Employee is terminated for Misconduct, the Company may
refuse to allow Employee access to the Company’s offices (other than to allow
Employee to collect Employee’s personal belongings under the Company’s
supervision) prior to the Date of Termination. Employee shall not be expected to
provide further services after the Date of Termination.

 

Page 19 of 26



--------------------------------------------------------------------------------



 



(d) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as a result of employment by another
employer, except that any severance amounts payable to Employee pursuant to the
Company’s severance plan or policy for employees in general shall reduce the
amount otherwise payable pursuant to Section 7(a)(iii)(B).
(e) Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross up” such payment so that
Employee is in the same “net” after tax position he would have been if such
payment and gross up payments had not constituted Excess Parachute Payments. No
payment of a gross up shall occur until the first business day occurring after
the date that is six months after the Date of Termination. Payment of the gross
up will be made no later than the end of Employee’s taxable year next following
Employee’s taxable year in which Employee remits the related taxes.
8. Non exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive,
or other plan or program provided by the Company and for which Employee may
qualify, nor shall anything herein limit or otherwise adversely affect such
rights as Employee may have under any Long Term Incentives granted by the
Company.

 

Page 20 of 26



--------------------------------------------------------------------------------



 



9. Assignability. The obligations of Employee hereunder are personal and may not
be assigned or delegated by Employee or transferred in any manner whatsoever,
nor are such obligations subject to involuntary alienation, assignment or
transfer. The Company shall have the right to assign this Agreement and to
delegate all rights, duties and obligations hereunder, either in whole or in
part, to any parent, affiliate, successor or subsidiary of the Company, so long
as the obligations of the Company under this Agreement remain the obligations of
the Company.
10. Notice. For the purpose of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courrier addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company or to such other address as either Party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.
11. Severability. In the event that one or more of the provisions set forth in
this Agreement shall for any reason be held to be invalid, illegal, overly broad
or unenforceable, the same shall not affect the validity or enforceability of
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.

 

Page 21 of 26



--------------------------------------------------------------------------------



 



12. Successors; Binding Agreement.
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall constitute Good Reason under Section 7(a)(iv); provided that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used
herein, the term “Company” shall include any successor to its business and/or
assets as aforesaid that executes and delivers the Agreement provided for in
this Section 12 or that otherwise becomes bound by all terms and provisions of
this Agreement by operation of law.
(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.
13. Miscellaneous.
(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Employee and such officer of the Company as may be specifically authorized by
the Board.
(b) No waiver by either Party at any time of any breach by the other Party of,
or in compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

Page 22 of 26



--------------------------------------------------------------------------------



 



(c) Together with the Nonsolicitation and Noncompete Agreement, this Agreement
is an integration of the Parties’ agreement; no agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party, except those which are set forth expressly in
this Agreement and the Nonsolicitation and Noncompete Agreement.
(d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.
(e) Notwithstanding anything herein to the contrary, this Agreement is intended
to comply with Internal Revenue Code Section 409A and the regulations and other
guidance of general applicability thereunder and shall at all times be
interpreted in accordance with such intent such that amounts credited under this
Agreement shall not be taxable until such amounts are distributed in accordance
with the terms of this Agreement. In the event that Employee is a “specified
employee” at the Date of Termination, any amounts that are considered
nonqualified deferred compensation for purposes of Internal Revenue Code Section
409A and that are distributable because of a separation from service shall be
delayed until the first business day occuring after the date that is six months
after the Date of Termination. Any provision of this Agreement to the contrary
is without effect.
(f) Reimbursements provided for under this Agreement shall be provided in
accordance with policies of the Company established from time to time.

 

Page 23 of 26



--------------------------------------------------------------------------------



 



14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
15. Arbitration.
(a) Employee and the Company agree that any dispute regarding the covenants
herein and/or the validity of this Agreement and its addenda, if any, shall be
resolved through arbitration. Employee and the Company hereby expressly
acknowledge that Employee’s position in the Company and the Company’s business
have a substantial impact on interstate commerce and that Employee’s development
and involvement with the Company and the Company’s business have a national and
international territorial scope commercially. Any arbitration-related matter or
arbitration proceeding of a dispute regarding the covenants herein and/or the
validity of this Agreement and its addenda, shall be governed, heard, and
decided under the provisions and the authority of the Federal Arbitration Act, 9
U.S.C.A. §1, et seq., and shall be submitted for arbitration to the office of
the American Arbitration Association (“AAA”) in New Orleans, Louisiana, on
demand of either Party.

 

Page 24 of 26



--------------------------------------------------------------------------------



 



(b) Such arbitration proceedings shall be conducted in New Orleans, Louisiana,
and shall be conducted in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures of the AAA, with the exception that
the Employee expressly waives the right to request interim measures or
injunctive relief from a judicial authority. Employee acknowledges that the
Company alone retains the right to seek injunctive relief from a judicial
authority based on the nature of this Agreement. Each Party shall have the right
to be represented by counsel or other designated representatives. The Parties
shall negotiate in good faith to appoint a mutually acceptable arbitrator;
provided, however, that, in the event that the Parties are unable to agree upon
an arbitrator within 30 days after the commencement of the arbitration
proceedings, the AAA shall appoint the arbitrator. The arbitrator shall have the
right to award or include in his or her award any relief that he or she deems
proper under the circumstances, including, without limitation, all types of
relief that could be awarded by a court of law, such as money damages (with
interest on unpaid amounts from date due), specific performance and injunctive
relief. The arbitrator shall issue a written opinion explaining the reasons for
his or her decision and award. The award and decision of the arbitrator shall be
conclusive and binding upon both Parties, and judgment upon the award may be
entered in any court of competent jurisdiction. The Parties acknowledge and
agree that any arbitration award may be enforced against either or both of them
in a court of competent jurisdiction, and each waives any right to contest the
validity or enforceability of such award. The Parties further agree to be bound
by the provisions of any statute of limitations that would be otherwise
applicable to the controversy, dispute, or claim that is the subject of any
arbitration proceeding initiated hereunder. Without limiting the foregoing, the
Parties shall be entitled in any such arbitration proceeding to the entry of an
order by a court of competent jurisdiction pursuant to a decision of the
arbitrator for specific performance of any of the requirements of this
Agreement. The provisions of this Section 15 shall survive and continue in full
force and effect subsequent to and notwithstanding expiration or termination of
this Agreement for any reason. Employee agrees to pay arbitration fees in an
amount not to exceed the amount required to file a lawsuit in a court of law.
The Company agrees to pay the remaining amount of arbitration fees. The
arbitrator shall have the right to award reasonable attorney’s fees and costs to
the prevailing Party. Employee and the Company acknowledge and agree that any
and all rights they may have to resolve their claims by a jury trial are hereby
expressly waived. The provisions of this Section 15 do not preclude Employee
from filing a complaint with any federal, state, or other governmental
administrative agency, if applicable.

 

Page 25 of 26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on December 18,
2009, effective for all purposes as provided above.

            THE SHAW GROUP INC.
      By:   /s/ J.M. Bernhard, Jr.         J.M. Bernhard, Jr., Chairman of the
Board,        President and Chief Executive Officer   

          EMPLOYEE:
 
       
Name:
       
 
 
 
John Donofrio    
 
  Executive Vice President, General Counsel and Corporate Secretary    

 

Page 26 of 26